     Case: 3:18-cv-50346 Document #: 14 Filed: 12/13/18 Page 1 of 1 PageID #:24

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Western Division

Jory Angileri
                                 Plaintiff,
v.                                                    Case No.: 3:18−cv−50346
                                                      Honorable Philip G. Reinhard
Elan Financial Services
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 13, 2018:


       MINUTE entry before the Honorable Iain D. Johnston: Notice of settlement [13]
received and reviewed. The initial status hearing set for 12/20/2018 is stricken, as is the
12/14/2018 deadline for the joint initial written status report. The notice of voluntary
dismissal or stipulation to dismiss shall be filed by 2/13/2019. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
